LATTIMORE, J.
Conviction for felony theft; punishment, two years in the penitentiary.
We find in this record the sworn request of appellant asking that his appeal be dismissed. This request was made and filed in the trial court on March 30, 1930, and was made part of the transcript and sent to this court therein. The transcript reached this court on April 5th, but in no way was our attention called to the presence of this affidavit until the case was submitted to us on April 30th. The request'shows that appellant is in jail. It is to be regretted that same was not forwarded to this court separate and apart from the transcript so that our attention might have been called to it earlier and the matter acted upon more promptly.
At the request of appellant, the appeal is dismissed.